Citation Nr: 1420509	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to May 1967.  He died in October 2010 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  The Appellant and her daughter testified at a Board hearing in June 2012.  This transcript has been associated with the claims file.


FINDINGS OF FACT

At the time of his death, a total disability rating due to individual unemployability (TDIU), had been in effect since October 16, 2001, less than 10 years immediately preceding his death. 


CONCLUSION OF LAW

There is no legal entitlement to DIC under the provisions of Section 1318, Title 38, of the United States Code.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to DIC benefits pursuant to 38 U.S.C.A. § 1318, the relevant facts are not in dispute.  Where the law is determinative of the issue on appeal, there is no further evidence to be developed.  Accordingly, the Board finds that the provisions of the Veterans Claims Assistance Act are not applicable to this issue because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Nevertheless, the Board is satisfied that the record has been fully developed as to the issue of entitlement to DIC under 38 U.S.C.A. § 1318.

Analysis

A surviving spouse may establish entitlement to DIC benefits where it is shown that a Veteran's death was not the result of willful misconduct, and at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the Veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the Veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) (2013).

'Entitled to receive' means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106.

To the extent that the Appellant argues the initial effective date granting service connection was improper, after a rating decision that grants service connection and assigns an effective date is final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Accordingly, where a free-standing earlier effective date claim is made without a request for reconsideration due to CUE in the relevant rating decision, the claim must be dismissed.  Id.

When the Veteran died in October 2010, service connection was in effect for a larynx cancer and a right hand disorder.  A total disability rating based on individual unemployability was awarded, effective October 16, 2001.  The Veteran was considered totally disabled for 9 years and 11 months preceding his death, which is less than the 10 year statutory requirement for benefits under U.S.C.A. 
§ 1318 for veterans considered totally disabled, who were not rated so upon separation from service.  No allegations have been made regarding CUE in prior rating decisions.  Therefore, as the basic threshold criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1318 are not met, the Appellant's claim must be denied.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


